DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/24/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Eisenberg on 04/09/2021.
The application has been amended as follows: The Abstract is amended to recite:	An electrical switch for interrupting a current pathand a second contact piece The contact point is The electrical switch includes an actuator unit and an electrically non-conductive separating element which can be moved in 

Claim 1 is amended to recite: An electrical switch for interrupting a current path, comprising:;
; and
;
 first and second contact pieces are in contact, and wherein the contact point is electrically open when the  first and second contact pieces are not in contact, wherein the electrical switch further comprises:
;
 is moved in translation by means of the actuator unit and which is arranged to separate the  first and second contact pieces from one another, to keep them separate and to act as an insulator between:

, 

of movement in order to open the contact point, and 
:
[[- ]]in a first operating state to at least one of block a movement of the moving element in the second direction of movement and lock the moving element in a defined position and thereby holding the moving element in a rest position in order to keep the contact point closed, and 
[[-]]in a second operating state to move the moving element in a direction of the drive device and to couple the moving element mechanically with the drive device so that the moving elementis moved by means of the drive device in the first direction of movement in order to close the contact point, and
[[-]]in a third operating state, to release the moving element so that the moving element and the separating element are moved by the device 

Claim 2 is amended to recite: The electrical switch according to  1, in which the current path is a current path of a power supply in a motor vehicle.

The electrical switch according to claim 1, wherein an inclined section of the separating element extends obliquely to a direction of movement and a main direction of extension of the separating element, in the form of a tip, ramp or slope, so that when moving in the second direction of movement, the second contact piece is disconnected from the first contact piece via the tip, ramp or slope.

Claim 4 is amended to recite:The electrical switch according to claim 3, wherein the inclined section of the separating element is made of conductive resistive material.

Claim 5 is amended to recite:The electrical switch according to claim 1, wherein an electrical resistance of the separating element is selected to limit transients during inrush currents.

Claim 6 is amended to recite:The electrical switch according to claim 3, in which, when the separating element moves in the second direction of movement, the extension of the separating element is immersed in an electrically insulating base plate after the two contact pieces have been disconnected.

Claim 7 is amended to recite:The electrical switch according to claim 6, wherein the base plate has a recess which substantially corresponds to the shape of the  extension of the separating element and is shaped such that the  extension of the separating element substantially  extension of the separating element is immersed in the base plate.

Claim 8 is amended to recite:The electrical switch according to claim 1, wherein the separating element comprises ceramic material.

Claim 9 is amended to recite:The electrical switch according to claim 1, wherein the drive device is formed as an electric motor or an electric motor with a transmission.

Claim 10 is amended to recite:The electrical switch according to claim 1, in which the device for at least one of generating and

Claim 11 is amended to recite:The electrical switch according to claim 1, in which the moving element is formed as a rack or 

Claim 12 is amended to recite:The electrical switch according to claim 11, wherein the rack has a recess, bore or cavity shaped to be engaged by an element of the electromagnetic actuator when the electromagnetic actuator is in the first operating state.

The electrical switch according to claim 1, in which at least one of the electromagnetic actuator is designed as a solenoid and the device for at least one of generating and storing a kinetic energy comprises a force storage drive or a tension spring.

Claim 14 is amended to recite:The electrical switch according to claim 13, wherein the solenoid is formed as a monostable solenoid.

Claim 15 is amended to recite:The electrical switch according to claim 1, in which the first contact piece has an insulating jacket in the region of the contact point.

Claim 16 is amended to recite:The electrical switch according to claim 1, comprising a control device for controlling the operating states of the electromagnetic actuator and the drive device, the control device having respective control terminals.

Claim 17 is amended to recite:The electrical switch according to claim 1, comprising a condition monitoring device by means of at least one ofcurrent measurement and position detection of a movable element of the electromagnetic actuator.

Claim 18 is amended to recite:The electrical switch according to claim 1 further comprising a precharge circuit.

Claim 19 is amended to recite:The electrical switch according to claim 18, wherein the precharge circuit comprises a resistor and a power semiconductor.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the device is arranged to move at least one of the moving element and the separating element in a second direction of movement opposite to the first direction of movement in order to open the contact point, and an electromagnetic actuator which is arranged: in a first operating state to at least one of block a movement of the moving element in the second direction of movement and lock the moving element in a defined position and thereby holding the moving element in a rest position in order to keep the contact point closed, and in a second operating state to move the moving element in a direction of the drive device and to couple the moving element mechanically with the drive device so that the moving element is moved by means of the drive device in the first direction of movement in order to close the contact point, and in a third operating state, to release the moving element so that the moving element and the separating element are moved by the device for at least one of generating and storing a kinetic energy in the form of potential energy which is movable in the second direction of movement in order to open the contact point and/or so that the contact point is opened. The closest prior art of record is Weiden U.S. Patent Application 2014/0054271 (hereinafter “Weiden”), Arndt et al. German Patent Document DE 102014226131 A1 (hereinafter “Arndt”), Ritz et al. European Patent Document EP 2784795 A1 (hereinafter “Ritz”), Shea U.S. Patent No. 6,724,604 (hereinafter “Shea”), and Doring et al. U.S. Patent No. 6,084,756 (hereinafter “Doring”). Regarding claim 1, Weiden teaches an electrical switch (i.e. disconnect switch 14)(fig.2) for interrupting a current path (implicit), comprising: a contact point (implicit)(refer to [0018]); a first contact piece (i.e. contact 21)(fig.2); and a second contact piece (i.e. contact 22)(fig.2) mounted so as to be movable about an axis of rotation (refer to [0018]); wherein the contact point is electrically closed when the first and second contact pieces are in contact (implicit), and wherein the contact point is electrically open when the first and second contact pieces are not in contact (implicit), wherein the electrical switch further comprises: an actuator unit (i.e. actuator 15)(fig.2); an electrically non-conductive separating element (i.e. actuator plate 20)(fig.2) which is moved in translation by means of the actuator unit (implicit) and which is arranged to separate the first and second contact pieces from one another (implicit)(refer to [0019]), to keep them separate and to act as an insulator between contact surfaces (refer to [0022]), wherein the actuator unit comprises: a moving element (implicit) which is mechanically coupled to the separating element (implicit), a drive device (i.e. linear actuator 32)(fig.2) arranged to move the moving element in a first direction of movement to close the contact point (implicit), a device for at least one of generating and storing a kinetic energy in the form of potential energy (i.e. springs 23 and 24)(fig.2), however Weiden does not teach wherein the device is arranged to move at least one of the moving element and the separating element in a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839